
	
		II
		111th CONGRESS
		1st Session
		S. 2360
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Voinovich (for
			 himself and Mr. Brown) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain fire retardant
		  materials used to make mattresses.
	
	
		1.Certain fire retardant
			 materials used to make mattresses
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Nonwoven fabric consisting of two layers of needleloom felt,
						the fabric weighing less than 250 g/m2, of a
						thickness not exceeding 3.7 mm, of a blend of all of the following staple
						fibers each with filament decitex measuring 3.5 or less: fire retardant rayon
						staple fibers, fire retardant modacrylic staple fibers, fire retardant
						para-aramid staple fibers and polyester staple fibers (provided for in
						subheading 5602.10.90) FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
